Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
The disclosure of the prior-filed application, Application No. 14373383, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  It is further noted that the Figures and disclosure in cases KR2012007404 and KR20120005977 also do not disclose the features of claims 1-6.

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20140131021 to Choi (Choi).
Regarding claim 1, Choi teaches an outer pipe formed in a cylindrical shape; a first half shell and a second half shell each have a semi-cylinder shape having outer circumferential surface being in contact with an inner circumferential surface of the outer pipe when combined to face each other in the outer pipe; and a first rib and a second rib extending internal space from inner circumferential surfaces of the first half shell and the second half shell, respectively, and disposed perpendicular to a virtual interface separating the first half shell and the second half shell, wherein the first rib is provided as a plurality of pieces and lengths of the first ribs are adjusted such that an S-shape is formed when ends of the first ribs are sequentially connected by a virtual line; the second rib is provided as a plurality of pieces and lengths of the second ribs are adjusted such that an S-shape is formed when ends of the second ribs are sequentially connected by a virtual line; and the ends of the first ribs and the ends of the second ribs are 
Regarding claim 2, Choi teaches wherein a first half insert composed of the first half shell and the first ribs and a second half insert composed of the second half shell and the second ribs are formed in the same shapes by extrusion, and the first half insert and the second half insert are assembled such that a cross-sectional shape is symmetric left and right (shown in Figures 4-6 and the device is capable of being made by extrusion as this is a product by process claim and patentability is determined by the structure itself and not the process used to produce the device).
Regarding claim 3, Choi teaches wherein both ends of the first half shell and both ends of the second half shell are formed in flat shapes; and first bending portions bending toward the outer pipe are formed with a predetermined length from the ends of the first half shell, second bending portions bending toward the outer pipe are formed with a predetermined length from the ends of the second half shell, and when the first half shell and the second half shell are inserted in the outer pipe to face each other and then the outer pipe is pressed, the first bending portions and the second bending portions are unfolded and the flat ends of the first half shell and the flat ends of the second half shell are connected in close contact with each other (shown in Figures 4-6 especially 22a and 24a).
Regarding claim 4, Choi teaches wherein a plurality of first prominences and recessions is formed on the ends of the first half shell and a plurality of second prominences and recessions is formed on the ends of the second half shell, so the first prominences and recessions and the second prominences and recessions are fitted in close contact with each other when the outer pipe is pressed for assembly (shown in Figure 5).
Regarding claim 5, Choi teaches wherein a heat exchange groove for increasing a surface area is formed on a surface of the outer pipe (41a, Figure 7).
Regarding claim 6, Choi teaches wherein a locking protrusion protruding inward is formed at each of portions corresponding to both longitudinal ends of the first half shell and the second half shell on the outer pipe, thereby preventing separation of the first half shell and the second half shell from the outer pipe (Figure 1 at interface between the halves).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6070657 to Kunkel (Kunkel) in view of U.S. Patent 7073570 to Yu et al. (Yu).
Regarding claim 1, Kunkel teaches a cylindrical shape (Figure 1), a first half shell (2, Figure 1) and a second half shell (4, Figure 1) each have a semi-cylinder shape having outer circumferential surface being in contact with an inner circumferential surface of the outer pipe when combined to face each other in the outer pipe (shown in Figure 1); and a first rib and a second rib extending internal space from 
Kunkel is silent on wherein the first rib is provided as a plurality of pieces and lengths of the first ribs are adjusted such that an S-shape is formed when ends of the first ribs are sequentially connected by a virtual line; the second rib is provided as a plurality of pieces and lengths of the second ribs are adjusted such that an S-shape is formed when ends of the second ribs are sequentially connected by a virtual line.
Yu teaches wherein the first rib is provided as a plurality of pieces and lengths of the first ribs are adjusted such that an S-shape is formed when ends of the first ribs are sequentially connected by a virtual line; the second rib is provided as a plurality of pieces and lengths of the second ribs are adjusted such that an S-shape is formed when ends of the second ribs are sequentially connected by a virtual line (Figure 2 shows this orientation with ribs, 56). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kunkel with the teachings of Yu to provide wherein the first rib is provided as a plurality of pieces and lengths of the first ribs are adjusted such that an S-shape is formed when ends of the first ribs are sequentially connected by a virtual line; the second rib is provided as a plurality of pieces and lengths of the second ribs are adjusted such that an S-shape is formed when ends of the second ribs are sequentially connected by a virtual line. Doing so would increase the efficiency of the heat exchanger by increasing surface contact between the tube and the fluid while reducing flow resistance (Col. 3 lines 20-65).
Regarding claim 2, Kunkel teaches wherein a first half insert composed of the first half shell and the first ribs and a second half insert composed of the second half shell and the second ribs are formed in the same shapes by extrusion, and the first half insert and the second half insert are assembled such that a cross-sectional shape is symmetric left and right (shown in Figure 1 and the device is capable of being made by extrusion as this is a product by process claim and patentability is determined by the structure itself and not the process used to produce the device).
Regarding claim 6, Kunkel teaches wherein a locking protrusion protruding inward is formed at each of portions corresponding to both longitudinal ends of the first half shell and the second half shell on the outer pipe, thereby preventing separation of the first half shell and the second half shell from the outer pipe (7 and 8, Figure 1).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel in view of Yu and U.S. Patent 4109944 to Curtin (Curtin).
Regarding claim 3, Kunkel is silent on wherein both ends of the first half shell and both ends of the second half shell are formed in flat shapes; and first bending portions bending toward the outer pipe are formed with a predetermined length from the ends of the first half shell, second bending portions bending toward the outer pipe are formed with a predetermined length from the ends of the second half shell, and when the first half shell and the second half shell are inserted in the outer pipe to face each other and then the outer pipe is pressed, the first bending portions and the second bending portions are unfolded and the flat ends of the first half shell and the flat ends of the second half shell are connected in close contact with each other.
Curtin teaches wherein both ends of the first half shell and both ends of the second half shell are formed in flat shapes (120, 122, 124, 126, 128, and 130, Figure 8); and first bending portions bending toward the outer pipe are formed with a predetermined length from the ends of the first half shell, 
Regarding claim 4, Kunkel is silent on wherein a plurality of first prominences and recessions is formed on the ends of the first half shell and a plurality of second prominences and recessions is formed on the ends of the second half shell, so the first prominences and recessions and the second prominences and recessions are fitted in close contact with each other when the outer pipe is pressed for assembly.
Curtin teaches wherein a plurality of first prominences and recessions is formed on the ends of the first half shell and a plurality of second prominences and recessions is formed on the ends of the second half shell, so the first prominences and recessions and the second prominences and recessions are fitted in close contact with each other when the outer pipe is pressed for assembly (131, Figure 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kunkel .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel in view of Yu and U.S. Patent 4657074 to Tomita et al. (Tomita).
Regarding claim 5, Kunkel is silent on wherein a heat exchange groove for increasing a surface area is formed on a surface of the outer pipe.
Tomita teaches wherein a heat exchange groove for increasing a surface area is formed on a surface of the outer pipe (shown in Figures 2 and 5). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kunkel with the teachings of Tomita to provide wherein a heat exchange groove for increasing a surface area is formed on a surface of the outer pipe. Doing so would increase the heat transfer area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/9/22